Citation Nr: 1545081	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-01 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for gout, to include as secondary to service-connected disability.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right ankle and foot.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left ankle and foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2015, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Review of the Veteran's electronic claims file reveals additional VA outpatient treatment records dated through 2015.  The newly-submitted evidence also pertains to issues stemming from substantive appeal filed before February 2, 2013. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  However, as this evidence consists of records documenting symptoms and treatment that is largely cumulative or redundant of evidence previously considered, waiver of initial AOJ consideration is not warranted.

The Board acknowledges that a claim for a total rating based on individual unemployability (TDIU) due to service connected disability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the Veteran reported that he retired, at least in part, due to his feet on VA examination, the Veteran subsequently reported that he was self-employed during his Board hearing.  While he noted limitations on employment, unemployability due to service-connected disability has not been raised.  Accordingly, no further consideration of entitlement to a TDIU under Rice is warranted by the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for gout is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the right ankle and foot is manifested by marked limitation of motion.

2.  The Veteran's degenerative joint disease of the left ankle and foot is manifested by marked limitation of motion.  


CONCLUSION OF LAW


1. The criteria for a rating in excess of 20 percent rating for degenerative joint disease of the right ankle and foot have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2. The criteria for a rating in excess of 20 percent rating for degenerative joint disease of the left ankle and foot have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased ratings for his right and left ankle/foot disabilities. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the July 2011 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

The Veteran was also provided with a VA examination in August 2011 as to the disabilities on appeal.  As the examination was based on review of the Veteran's symptoms and complaints, discuss his disabilities in relation to the pertinent rating criteria, it is adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for increased rating for right and left ankle/foot disabilities are thus ready to be considered on the merits.

II.  Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, as discussed below in greater detail, uniform evaluations are warranted.

The Veteran's right and left degenerative joint disease of the ankle and foot are each rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion. A maximum 20 percent rating is assigned for marked limitation of motion.

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 3 8 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

On VA treatment in April 2011, the Veteran complained of constant bilateral foot pain and stinging all over, but mainly on the bottom for approximately 1 month. The symptoms reportedly seemed a little worse at night. He had been taking Allopurinol with very little relief.  He used Aleve twice a day, but it was not helping much.

A May 2011 VA podiatry consult reflects that the Veteran presented with complaints of progressive pain of the plantar feet.  Objectively, mild lateral hallux deviation with no erythema was noted.  He was assessed with uncontrolled gout.  

On VA examination in August 2011, the Veteran reported that he initially injured his feet and ankles when he fell 30 feet, landing on his feet, during active duty.  He developed severe pain and swelling in both feet and ankles.  He had continuous bilateral foot pain and swelling, had tried to work at an occupation but retired at least partially due to his feet and ankles. He noted that he has been diagnosed with gout involving the bilateral first metatarsophalangeal (MTP) joints.  Occasionally he got medial ankle swelling, pain and erythema. He noted moderate left ankle and lateral right foot pain on examination. There were periods of flare-up during which the pain was very severe.  The flare-ups lasted for two days and occurred usually a couple of times a week in the great toe, the left foot and also occasionally in the ankles a few times per week. He utilized house shoes with soft soles which helped minimally relieve his ankle pain, otherwise no other assistive devices or braces were used.  His activities of daily living were able to be accomplished, but he did experience pain while doing them and sat down through most of it. 

Objectively, the Veteran had a limping, antalgic gait. Evaluation of the right ankle revealed no erythema or locally increased temperature.  It had a swollen appearance compared to the left ankle. He had a negative drawer test. Right ankle dorsiflexion was from 0 to 15 degrees and plantar flexion was from 0 to 20 degrees without obvious pain.

The left ankle revealed a negative drawer.  Left ankle dorsiflexion was from 0 to 10 degrees and plantar flexion was from 0 to 20 degrees without obvious pain. There was no locally increased temperature, erythema or swelling. There were no additional limitations following repetitive use.  There were flare-ups that had been described.  He had complete loss of motion with these flare- ups. There was no effect of incoordination, fatigue, weakness or lack of endurance on his ankle function.

X-rays revealed mild degenerative joint disease in the ankle joints themselves. The examiner diagnosed mild bilateral ankle degenerative joint disease with occasional gouty flare-ups affecting his first MTP joints and occasionally his ankles.

The Veteran was also afforded examination of the feet in August 2011.  The Veteran reported the development of gouty flare-ups in his feet at the left first MTP joint mainly, but also has it in the right occasionally. He noted pain occasionally at night, but mostly with standing and walking. He reported no weakness in either foot, but did report swelling in the left, greater than right, first MTP joints.  He noted fatigability at rest and when standing and walking and swelling also at rest, when standing and walking. He took a gout medication which did give him some relief.  The flare-ups occurred a few times per week and were severe in nature lasting up to two days. He was retired, at least partially due to his feet. He was not using corrective shoes, inserts, braces or assistive devices for his feet at that time.  His activities of daily living were affected in that he has to sit down but he was able to accomplish them.  Neoplasm was not an issue nor was pes planus. 

Physical examination revealed a limping, antalgic gait. He had a functional limitation with standing less than 30 minutes and of walking less than 30 minutes. The left great toe revealed no motion at the interphalangeal joint and minimal motion at the MTP joint of 0 to 5 degrees dorsiflexion and 0 to 5 degrees of plantar flexion, both with pain today. The right great toe has 0 to 10 degrees of MTP motion and 0 to 20 degrees of IP motion, both without pain. He was tender over the medial longitudinal arch on the right and in the plantar heel on the left. He was also tender over the first MTP joints bilaterally. There were no ulcerations, edema, callosities, instability or abnormal wear patterns in the shoes.

X-rays revealed bilateral subtalar degenerative joint disease and bilateral first MTP degenerative joint disease.

The examiner diagnosed bilateral subtalar arthritis and lateral first MTP degenerative changes secondary to gout.

The examiner indicated that there were no additional limitations following repetitive use. The flare-ups had been described. There was no effect of incoordination, fatigue, weakness or lack of endurance on his foot function.

On VA treatment in September 2011, the Veteran presented with complaint of bilateral foot pain.  On examination, there was pain on palpation but no acute finding.  Movements were reportedly satisfactory but painful at the extreme of movement. He was assessed with degenerative joint disease of the feet bilaterally.  He was to continue to take pain medication on an as-needed basis and antishock absorbers for the shoes were ordered.

November 2011 VA x-rays revealed moderate arthritic changes at the right first MTP joint suggesting degenerative changes versus gouty arthritis. The bones are intact. The soft tissues were unremarkable. There were posterior heel spurs noted. On the left, there were mild degenerative changes at the first MTP joint and at the DIP joint of the big toe. The bones were intact.  Posterior heel spurs were noted. There was a small area of soft tissue calcification in the posterior plantar aspect of the foot.

A December 2012 private treatment report reflects treatment for pain in the foot due to posttraumatic arthritis.  A semirigid orthotic was indicated.  Hallux valgus, arthritis gout and fracture malunion of right calcaneus were also noted.

On VA treatment in December 2012, the Veteran reported that his feet hurt off and especially when standing for prolong period and with change in weather.  He was taking pain medication.  He was assessed with gout and degenerative joint disease of the feet.

A January 2013 x-ray of the right foot revealed osteoporosis and mild degenerative changes at the first MTP joint. The bones were intact. Posterior heel spurs were noted.

A December 2013 VA treatment report notes complaint of pain in feet all the time, worse when walking or standing for long period of time. Objectively, there was degenerative joint disease in the first MTP joint as well as the heel bilaterally, but intact pulse/sensation.  He was assessed with gout and foot pain secondary to plantar fasciitis. 

On VA treatment in January 2015, the Veteran reported bilateral foot pain generalized on the bottom.  He was assessed with feet pain secondary to degenerative joint disease.  Insoles were ordered.

A May 2015 x-ray of the right foot revealed moderate degenerative changes at the first MTP joint. No fracture or dislocation was seen.  Heel spurs were noted at the posterior plantar aspect and at the Achilles tendon insertion. The soft tissues were unremarkable.

During the Veteran's June 2015 Board hearing, he reported that his foot/ankle disability treatment included pain medication and inserts.  He reported that the condition slowed him down significantly, and while he was self-employed he sometimes had to limit his working time due to pain and symptoms in his feet and ankles, occasionally working only 2 to 3 hours per day. He noted that he experienced a tingling sensation in his feet and that his arthritis had deteriorated the padding on his feet.  

A June 2015 VA podiatry consult indicates that the Veteran presented with a chief complaint of bilateral foot pain for about 1-2 years.  There was pain all over the bottom with tingling. Objectively, range of motion to the ankle and pedal joints were limited.  There was pain on palpation to the bilateral plantar metatarsal heads with fat pad atrophy.  Digits 2-5 were contracted bilaterally.  The first MPT had limited range of motion with dorsal exostosis.  He was assessed with degenerative joint disease, hallux limitus, hammertoes, and metatarsalgia.  

The Board notes that a 20 percent rating is the maximum rating assignable under Diagnostic Code 5271.  Therefore, the Veteran is in receipt of the maximum rating under this diagnostic code for each ankle/foot.

The Board has considered whether there is any additional functional loss not contemplated by the currently assigned 20 percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca v. Brown, 8 Vet. App. 202 -206 (1995).  However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated. See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the Veteran's service-connected right and left ankle/foot disabilities have been assigned the maximum rating under Diagnostic Code 5271, increased ratings based on functional loss is not available.  

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's degenerative joint disease of the right and left ankles and feet are not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule, to specifically include ankylosis of the ankle or subastragalar or talar joint, or malunion of the os calcis or astragalus, or astragalectomy.  The Board notes that while the VA examiner indicated that there was no movement of the ankle during flare-up, joint ankylosis in plantar flexion has not been demonstrated.  As such, ratings under Diagnostic Codes 5270, 5272, 5273, or 5274 are not appropriate.  

The Board has considered whether a separate rating based upon the feet would constitute improper pyramiding.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition, i.e. pyramiding. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the 20 percent ratings assigned contemplate pain and weakness in the feet and ankles as well as limitation in range of motion.  Accordingly, the Board finds that a separate rating for the feet would be based on overlapping or duplicate symptomatology.  In addition, the record reflects additional disability of the feet including gout and hallux valgus for which service connection is not in effect at this time.  Accordingly, the Board finds that separate ratings for the feet are not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Services to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's right and left ankle/foot disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities impact his ability to work and perform his work duties.  However, the level of interference shown is contemplated by the disability evaluations already assigned to the Veteran's disorders. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disability in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already had a 50 percent combined evaluation. This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's degenerative joint disease of the right and left ankles and feet, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a rating in excess of 20 percent for either disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56  (1990).


ORDER

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right ankle and foot is denied.

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left ankle and foot is denied.





REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for gout is warranted.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends that his gout is due to service, or, in the alternative, that the disability is secondary to his service-connected degenerative joint disease of the ankles and feet.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In December 2012, the Veteran's claim file was reviewed for opinion as to the nature and etiology of the claimed gout.  That examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected degenerative joint disease of the ankles and feet.

In so finding, the examiner noted that gout is caused by deposition of monosodium urate crystals in a joint, typically the first MTP joint of the foot. It is a metabolic problem with the manifestation being deposition of gouty crystals in a joint, again typically the MTP joint of the great toe. He noted that there is no information in the credible literature that any joint condition is an etiologic factor in the deposition of monosodium urate crystals in a joint (gout) and that it is strictly a metabolic phenomenon.

However, the examiner did not provide an opinion as to whether the Veteran's gout is directly related to service, or is aggravated by service-connected disability.  For the foregoing reasons, the Board finds this opinion inadequate, and the matter must be remanded to fully address the Veteran's contentions as to etiology of the claimed gout.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's claims file to an appropriate medical professional for opinion on the nature and etiology of the claimed gout. The entire claims file must be made available to the designated examiner.  If an examination is necessary, one should be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gout first manifest in service or is otherwise medically related to service, or was aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disease, to specifically include degenerative joint disease of both ankles and feet.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is asked to consider and address the Veteran's service treatment records documenting foot and ankle treatment as well as post-service treatment records documenting foot related complaints related to gout and arthritis.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached

2. After all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


